Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-20 are pending.
Claims 1-20 are amended.
Claims 1-20 are rejected.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,6,8,9,11,13,14,16,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (CN104868974B) and in view of Sivanesan et al. (US-PG-PUB 2015/0195796 A1).
The invention is about configuration and deconfiguration of secondary carrier at the Ue and is shown in fig. 11

    PNG
    media_image1.png
    729
    523
    media_image1.png
    Greyscale






The primary reference Bhattacharjee is about regulating carrier aggregation and  activation and is shown in fig.3 


    PNG
    media_image2.png
    766
    606
    media_image2.png
    Greyscale










The secondary reference is about power headroom reporting and is shown in fig. 1

    PNG
    media_image3.png
    726
    518
    media_image3.png
    Greyscale







For claim 1. Bhattacharjee teaches a method performed by a base station in a wireless communication system (Bhattacharjee fig. 3 page 7 paragraph 7th carrier aggregation configured by eNB and carrier aggregation being prevented based on  csi value) the method carrier comprising:
receiving, from a terminal information (Bhattacharjee page 7 paragraph 6 an indication i.e. information being sent to eNB),
identifying a transport block size (TBS) available for a primary cell (Bhattacharjee page 7 paragraph 7 usage of primary and secondary cell i.e. transports block size being determined based RSRP, RSRQ) based on the PHR;
identifying first information associated with an uplink (UL) electric field of a the primary cell based on the TBS available for the primary cell (Bhattacharjee page 7 paragraph 8 degradation of PCC i.e. UL CC being determined based on value such as RSRP RSRQ etc.);
and
transmitting, to the terminal information controlling configuration of a UL secondary component carrier (SCC) of a secondary cell based on the first information (Bhattacharjee page 7 paragraph 8 degradation of PCC i.e. UL CC being determined based on value such as RSRP RSRQ etc. based on which activation of SCC is taken place and page 8 paragraph 5 eNB sending an indication for adjustment of carrier aggregation based on path loss on primary carrier and fig. 6 page 9 paragraph 7 carrier aggregation configured by eNB see also page 4 paragraph 5 see also fig. 1   paragraph 4);
Bhattachajee does not teach information on a power headroom however 
However, Sivanesan from a similar field of endeavor teaches information on a power headroom (Sivanesan [0032] Ue transmitting PHR to serving node i.e. Base station receiving PHR from Ue and [0032] PHR value being reported in connection with addition or removal of a serving node i.e. carrier aggregation).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Sivanesan and Bhattacharjee to use PHR in order to determine carrier aggregation capability of a Ue. Because, Sivanesan teaches PHR allowing the eNB to determine how much bandwidth Ue can accommodate before reaching its maximum transmission power (Sivanesan [0004]).

For claim 3. The combination of Bhattacharjee and Sivanesan teaches all the limitations of parent claim 1, further comprising:
Bhattacharjee teaches wherein the information controlling configuration of the UL SCC includes information preventing configuration of the UL SCC of the secondary cell (Bhattacharjee page 7 paragraph 7 csi is zero based on which resources is not being scheduled on Scell).

For claim 4. The combination of Bhattacharjee and Sivanesan teaches all the limitations of parent claim 1, further comprising:
Bhattacharjee teaches wherein the information controlling configuration of the UL SCC includes information deconfiguring the UL SCC of the secondary cell (Bhattacharjee page 3 paragraph 8 SCC being added or removed).

For claim 6. Bhattacharjee teaches a method performed by a base station in a wireless communication system (Bhattacharjee fig. 3 page 7 paragraph 7th carrier aggregation configured by eNB and carrier aggregation being prevented based on  csi value), the method comprising:
transmitting (Bhattacharjee page 7 paragraph 6 an indication i.e. information being sent to eNB), to a base station (Bhattacharjee page 7 paragraph 6 an indication i.e. information being sent to eNB), 
receiving (Bhattacharjee page 7 paragraph 8 degradation of PCC i.e. UL CC being determined based on value such as RSRP RSRQ etc. based on which activation of SCC is taken place and page 8 paragraph 5 eNB sending an indication for adjustment of carrier aggregation based on path loss on primary carrier and fig. 6 page 9 paragraph 7 carrier aggregation configured by eNB see also page 4 paragraph 5 see also fig. 1  paragraph 4);
from the base station (Bhattacharjee page 7 paragraph 8 degradation of PCC i.e. UL CC being determined based on value such as RSRP RSRQ etc. based on which activation of SCC is taken place and page 8 paragraph 5 eNB sending an indication for adjustment of carrier aggregation based on path loss on primary carrier and fig. 6 page 9 paragraph 7 carrier aggregation configured by eNB see also page 4 paragraph 5 see also fig. 1   paragraph 4);
information controlling configuration of an uplink (UL) secondary component carrier (SCC) of a secondary cell (Bhattacharjee page 7 paragraph 8 degradation of PCC i.e. UL CC being determined based on value such as RSRP RSRQ etc. based on which activation of SCC is taken place and page 8 paragraph 5 eNB sending an indication for adjustment of carrier aggregation based on path loss on primary carrier and fig. 6 page 9 paragraph 7 carrier aggregation configured by eNB see also page 4 paragraph 5 see also fig. 1   paragraph 4);
wherein the information is used to identify a transport block size (TBS) available for a primary cell (Bhattacharjee page 7 paragraph 7 usage of primary and secondary cell i.e. transports block size being determined based RSRP, RSRQ),
wherein the information controlling configuration of the UL SCC is generated based on first information associated with a UL electric field of a the primary (Bhattacharjee page 7 paragraph 8 degradation of PCC i.e. UL CC being determined based on value such as RSRP RSRQ etc. based on which activation of SCC is taken place and page 8 paragraph 5 eNB sending an indication for adjustment of carrier aggregation based on path loss on primary carrier and fig. 6 page 9 paragraph 7 carrier aggregation configured by eNB see also page 4 paragraph 5 see also fig. 1   paragraph 4);
Bhattacharjee does not teach information on a power headroom report (PHR),based on the PHR
However, Srinivasan from a similar field of endeavor teaches information on a power headroom report (PHR) (Sivanesan [0032] Ue transmitting PHR to serving node i.e. Base station receiving PHR from Ue and [0032] PHR value being reported in connection with addition or removal of a serving node i.e. carrier aggregation), based on the PHR (Sivanesan [0032] Ue transmitting PHR to serving node i.e. Base station receiving PHR from Ue and [0032] PHR value being reported in connection with addition or removal of a serving node i.e. carrier aggregation).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Sivanesan and Bhattacharjee to use PHR in order to determine carrier aggregation capability of a Ue. Because, Sivanesan teaches PHR allowing the eNB to determine how much bandwidth Ue can accommodate before reaching its maximum transmission power (Sivanesan [0004]).

For claim 8. The combination of Bhattacharjee and Sivanesan teaches all the limitations of parent claim 7, further comprising:
Bhattacharjee teaches wherein the information controlling configuration of the UL SCC includes information preventing configuration of the UL SCC of the secondary cell (Bhattacharjee page 7 paragraph 7 csi is zero based on which resources is not being scheduled on Scell).

For claim 9. The combination of Bhattacharjee and Sivanesan teaches all the limitations of parent claim 6, further comprising:
Bhattacharjee teaches wherein the information controlling configuration of the UL SCC includes information deconfiguring the UL SCC of the secondary cell (Bhattacharjee page 3 paragraph 8 SCC being added or removed).

For claim 11. Bhattacharjee teaches a base station in a wireless communication system the base station (Bhattacharjee fig. 3 page 7 paragraph 7th carrier aggregation configured by eNB and carrier aggregation being prevented based on csi value) comprising:
a transceiver (Sivanesan page 3, paragraph 8 transceiver part of base station); and 
at least one processor (Bhattacharjee fig. 1 processor 110) configured to: 
receive (Bhattacharjee page 7 paragraph 6 an indication i.e. information being sent/received  to/by eNB), from a terminal information (Bhattacharjee page 7 paragraph 6 an indication i.e. information being sent to eNB),
identify a transport block size (TBS) available for a primary cell (Bhattacharjee page 7 paragraph 7 usage of primary and secondary cell i.e. transports block size being determined based RSRP, RSRQ),
identify first information associated with an uplink (UL) electric field of a the primary cell based on the TBS available for the primary cell (Bhattacharjee page 7 paragraph 8 degradation of PCC i.e. UL CC being determined based on value such as RSRP RSRQ etc.);
and
transmit (Bhattacharjee page 8 paragraph 5 eNB sending an indication for adjustment of carrier aggregation based on path loss on primary carrier), to the terminal information controlling configuration of a UL secondary component carrier (SCC) of a secondary cell based on the first information (Bhattacharjee page 7 paragraph 8 degradation of PCC i.e. UL CC being determined based on value such as RSRP RSRQ etc. based on which activation of SCC is taken place and page 8 paragraph 5 eNB sending an indication for adjustment of carrier aggregation based on path loss on primary carrier and fig. 6 page 9 paragraph 7 carrier aggregation configured by eNB see also page 4 paragraph 5 see also fig. 1  paragraph 4);
Bhattachajee does not teach information on a power headroom, based on PHR
However, Sivanesan from a similar field of endeavor teaches information on a power headroom however (Sivanesan [0032] Ue transmitting PHR to serving node i.e. Base station receiving PHR from Ue and [0032] PHR value being reported in connection with addition or removal of a serving node i.e. carrier aggregation), based on the PHR(Sivanesan [0032] Ue transmitting PHR to serving node i.e. Base station receiving PHR from Ue and [0032] PHR value being reported in connection with addition or removal of a serving node i.e. carrier aggregation),
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Sivanesan and Bhattacharjee to use PHR in order to determine carrier aggregation capability of a Ue. Because, Sivanesan teaches PHR allowing the eNB to determine how much bandwidth Ue can accommodate before reaching its maximum transmission power (Sivanesan [0004]).

For claim 13. The combination of Bhattacharjee and Sivanesan teaches all the limitations of parent claim 11, further comprising:
Bhattacharjee teaches wherein the information controlling configuration of the UL SCC includes information preventing configuration of the UL SCC of the secondary cell (Bhattacharjee page 7 paragraph 7 csi is zero based on which resources is not being scheduled on Scell).

For claim 14. The combination of Bhattacharjee and Sivanesan teaches all the limitations of parent claim 11, further comprising:
Bhattacharjee teaches wherein the information controlling configuration of the UL SCC includes information deconfiguring the UL SCC of the secondary cell (Bhattacharjee page 3 paragraph 8 SCC being added or removed).
 
For claim 16. Bhattacharjee teaches a terminal in a wireless communication system the terminal (Bhattacharjee fig. 1 Ue 105) comprising:
a transceiver (Sivanesan page 3, paragraph 8 transceiver part of base station); and 
at least one processor (Bhattacharjee fig. 1 processor 110); configured 
transmitting (Bhattacharjee page 7 paragraph 6 an indication i.e. information being sent to eNB), to a base station (Bhattacharjee page 7 paragraph 6 an indication i.e. information being sent to eNB), via the transceiver (Sivanesan page 3, paragraph 8 transceiver part of base station);
receiving (Bhattacharjee page 7 paragraph 8 degradation of PCC i.e. UL CC being determined based on value such as RSRP RSRQ etc. based on which activation of SCC is taken place and page 8 paragraph 5 eNB sending an indication for adjustment of carrier aggregation based on path loss on primary carrier and fig. 6 page 9 paragraph 7 carrier aggregation configured by eNB see also page 4 paragraph 5 see also fig. 1   paragraph 4);
from the base station (Bhattacharjee page 7 paragraph 8 degradation of PCC i.e. UL CC being determined based on value such as RSRP RSRQ etc. based on which activation of SCC is taken place and page 8 paragraph 5 eNB sending an indication for adjustment of carrier aggregation based on path loss on primary carrier and fig. 6 page 9 paragraph 7 carrier aggregation configured by eNB see also page 4 paragraph 5 see also fig. 1   paragraph 4);
information controlling configuration of an uplink (UL) secondary component carrier (SCC) of a secondary cell (Bhattacharjee page 7 paragraph 8 degradation of PCC i.e. UL CC being determined based on value such as RSRP RSRQ etc. based on which activation of SCC is taken place and page 8 paragraph 5 eNB sending an indication for adjustment of carrier aggregation based on path loss on primary carrier and fig. 6 page 9 paragraph 7 carrier aggregation configured by eNB see also page 4 paragraph 5 see also fig. 1   paragraph 4);
wherein the information is used to identify a transport block size (TBS) available for a primary cell (Bhattacharjee page 7 paragraph 7 usage of primary and secondary cell i.e. transports block size being determined based RSRP, RSRQ),
wherein the information controlling configuration of the UL SCC is generated based on first information associated with a UL electric field of the primary (Bhattacharjee page 7 paragraph 8 degradation of PCC i.e. UL CC being determined based on value such as RSRP RSRQ etc. based on which activation of SCC is taken place and page 8 paragraph 5 eNB sending an indication for adjustment of carrier aggregation based on path loss on primary carrier and fig. 6 page 9 paragraph 7 carrier aggregation configured by eNB see also page 4 paragraph 5 see also fig. 1   paragraph 4);
Bhattacharjee does not teach information on a power headroom report (PHR), based on the PHR
However Srinivasan from a similar field of endeavor teaches information on a power headroom report (PHR) (Sivanesan [0032] Ue transmitting PHR to serving node i.e. Base station receiving PHR from Ue and [0032] PHR value being reported in connection with addition or removal of a serving node i.e. carrier aggregation), based on the PHR (Sivanesan [0032] Ue transmitting PHR to serving node i.e. Base station receiving PHR from Ue and [0032] PHR value being reported in connection with addition or removal of a serving node i.e. carrier aggregation).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Sivanesan and Bhattacharjee to use PHR in order to determine carrier aggregation capability of a Ue. Because, Sivanesan teaches PHR allowing the eNB to determine how much bandwidth Ue can accommodate before reaching its maximum transmission power (Sivanesan [0004]).

For claim 18. The combination of Bhattacharjee and Sivanesan teaches all the limitations of parent claim 16, further comprising:
Bhattacharjee teaches further comprising: teaches wherein the information controlling configuration of the UL SCC includes information preventing configuration of the UL SCC of the secondary cell (Bhattacharjee page 7 paragraph 7 csi is zero based on which resources is not being scheduled on Scell).

For claim 19. The combination of Bhattacharjee and Sivanesan teaches all the limitations of parent claim 16, further comprising:
Bhattacharjee teaches wherein the information controlling configuration of the UL SCC includes information deconfiguring the UL SCC of the secondary cell (Bhattacharjee page 3 paragraph 8 SCC being added or removed).

Claims 2,7,12,17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (CN104868974B) and in view of Sivanesan et al. (US-PG-PUB 2015/0195796 A1) and in view of Wu (US-PG-PUB 2016/0183151 A1).

For claim 2. The combination of Bhattacharjee and Sivanesan teaches all the limitations of parent claim 1, further comprising:
The combination of Bhattacharjee and Sivanesan   does not teach transmitting, to the terminal, measurement configuration information associated with the secondary cell;
receiving, from the terminal, a measurement report message associated with the secondary cell; and
identifying second information associated with a downlink electric field of the secondary cell based on the measurement report message;
wherein the information controlling configuration of the UL SCC is generated based on the first information and the second information.
However, Wu from a similar field of endeavor teaches transmitting, to the terminal, measurement configuration information associated with the secondary cell (Wu [0063] SCell being configured by Ue based on SCG configuration received from the BS based on measurement result i.e. RSRP RSRQ i.e. electric field);
receiving, from the terminal, a measurement report message associated with the secondary cell (Wu [0063] Ue receiving measurement information of second eNB i.e. secondary cell i.e. RSRP RSRQ i.e. electric field); and
identifying second information associated with a downlink electric field of the secondary cell based on the measurement report message (Wu [0063] Ue receiving measurement information i.e. electric field of second eNB i.e. secondary cell i.e. RSRP RSRQ i.e. electric field);
wherein the information controlling configuration of the UL SCC is generated based on the first information and the second information (Wu [0063] based on measurement of pcell i.e. first eNb and Scell i.e. second eNB based on which Scell is added or removed).
Thus, it would have been obvious to a person of ordinary skills at the time of filling date of the application to combine the teaching of Wu and the combined teaching of Bhattacharjee and Sivanesan to use a measurement result in order to decide to either add/remove a secondary cell. Because Wu teaches a method for improvement of the overall carrier aggregation performance by better managing the resource of the secondary eNB (Wu [0006] [0007]).

For claim 7. The combination of Bhattacharjee and Sivanesan teaches all the limitations of parent claim 6, further comprising:
The combination of Bhattacharjee and Sivanesan  does not teach further comprising
receiving, from the base station, measurement configuration information associated with the secondary cell; and
transmitting, to the base station, a measurement report message associated with the secondary cell based on the measurement configuration information;
wherein the information controlling configuration of the UL SCC is generated based on the first information and second information associated with a downlink;
electric field of the secondary cell, the second information being identified based on the measurement report message.
However, Wu from a similar field of endeavor teaches receiving, from the base station, measurement configuration information associated with the secondary cell (Wu [0035] Ue determine path loss associated with eNBs i.e. first and second cell see also [0084]); and
transmitting, to the base station, a measurement report message associated with the secondary cell based on the measurement configuration information (Wu [0063] Ue receiving measurement information of second eNB i.e. secondary cell);
wherein, the information controlling configuration of the UL SCC is generated based on the first information and second information associated with a downlink electric field of the secondary cell(Wu [0063] based on measurement of pcell i.e. first eNb and Scell i.e. second eNB based on which Scell is added or removed); the second information being identified based on the measurement report message (Wu [0063] Ue receiving measurement information i.e. electric field of second eNB i.e. secondary cell).
Thus, it would have been obvious to a person of ordinary skills at the time of filling date of the application to combine the teaching of Wu and the combined teaching of Bhattacharjee and Sivanesan to use a measurement result in order to decide to either add/remove a secondary cell. Because Wu teaches a method for improvement of the overall carrier aggregation performance by better managing the resource of the secondary eNB (Wu [0006] [0007]).

For claim 12. The combination of Bhattacharjee and Sivanesan teaches all the limitations of parent claim 11,
The combination of Bhattacharjee and Sivanesan does not teach wherein the at least one processor is further configured to: 
transmit, to the terminal via the transceiver, measurement configuration information associated with the secondary cell;
 receive, from the terminal via the transceiver, a measurement report message associated with the secondary cell; and
 identify second information associated with a downlink electric field of the secondary cell based on the measurement report message; and
 wherein the information controlling configuration of the UL SCC is generated based on the first information and the second information. 
However, Wu from a similar field of endeavor teaches wherein the at least one processor is further configured to: 
transmit, to the terminal via the transceiver (Wu [0035] Ue determine path loss associated with eNBs i.e. first and second cell); measurement configuration information associated with the secondary cell (Wu [0063] Ue receiving measurement information of second eNB i.e. secondary cell);
 receive (Wu [0063] Ue receiving measurement information of second eNB i.e. secondary cell); from the terminal via the transceiver, a measurement report message associated with the secondary cell (Wu [0063] Ue receiving measurement information of second eNB i.e. secondary cell); and
 identify second information associated with a downlink electric field of the secondary cell based on the measurement report message (Wu [0063] Ue receiving measurement information i.e. electric field of second eNB i.e. secondary cell); and
 wherein the information controlling configuration of the UL SCC is generated based on the first information and the second information (Wu [0063] based on measurement of pcell i.e. first eNb and Scell i.e. second eNB based on which Scell is added or removed).
Thus, it would have been obvious to a person of ordinary skills at the time of filling date of the application to combine the teaching of Wu and the combined teaching of Bhattacharjee and Sivanesan to use a measurement result in order to decide to either add/remove a secondary cell. Because Wu teaches a method for improvement of the overall carrier aggregation performance by better managing the resource of the secondary eNB (Wu [0006] [0007]).

For claim 17. The combination of Bhattacharjee and Sivanesan teaches all the limitations of parent claim 16,
The combination of Bhattacharjee and Sivanesan does not Wherein the at least one processor is further configured to: 
receive, from the base station via the transceiver, measurement configuration information associated with the secondary cell and 
transmit to the base station via the transceiver, a measurement report message associated with the secondary cell based on the measurement configuration information; and 
wherein the information controlling configuration of the UL SCC is generated based on the first information and second information associated with a downlink electric field of the secondary cell; the second information being identified based on the measurement report message.
However, Wu from a similar field of endeavor teaches Wherein the at least one processor is further configured to: 
receive, from the base station via the transceiver (Wu [0035] Ue determine path loss associated with eNBs i.e. first and second cell).
 measurement configuration information associated with the secondary cell (Wu [0035] Ue determine path loss associated with eNBs i.e. first and second cell);
 and 
transmit (Wu [0063] Ue receiving measurement information of second eNB i.e. secondary cell); to the base station via the transceiver, a measurement report message associated with the secondary cell based on the measurement configuration information (Wu [0063] Ue receiving measurement information of second eNB i.e. secondary cell); and 
wherein the information controlling configuration of the UL SCC is generated based on the first information and second information associated with a downlink electric field of the secondary cell (Wu [0063] based on measurement of pcell i.e. first eNb and Scell i.e. second eNB based on which Scell is added or removed); the second information being identified based on the measurement report message(Wu [0063] Ue receiving measurement information i.e. electric field of second eNB i.e. secondary cell).
Thus, it would have been obvious to a person of ordinary skills at the time of filling date of the application to combine the teaching of Wu and the combined teaching of Bhattacharjee and Sivanesan to use a measurement result in order to decide to either add/remove a secondary cell. Because Wu teaches a method for improvement of the overall carrier aggregation performance by better managing the resource of the secondary eNB (Wu [0006] [0007]).

Claims 5,10,15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (CN104868974B) and in view of Sivanesan et al. (US-PG-PUB 2015/0195796 A1) and in view of Park et al. (US-PG-PUB 2018/0262998 A1).

For claim 5. The combination of Bhattacharjee and Sivanesan teaches all the limitations of parent claim 1, further comprising:
The combination of Bhattacharjee and Sivanesan does not teach identifying a number of allocable resource blocks (RBs) and a modulation and coding scheme (MCS) based on the PHR,
wherein the TBS available for the primary cell is calculated based on the number of RBs and the MCS.
However, Park from a similar field of endeavor teaches Identifying a number of allocable resource blocks (RBs) and a modulation and coding scheme (MCS) based on the PHR (Park [0026] PHR indicate number of RB and a predetermined MCS),
wherein the TBS available for the primary cell is calculated based on the number of RBs and the MCS (Park [0026] PHR being determined based on a number of RB and a predetermined MCS).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Park and the combined teaching of Bhattacharjee and Sivanesan to determine PHR based on a number of TBS and MCS. Because Park teaches a method of scheduling based on available transmit power thus providing efficient spectrum utilization (Park [0005]).

For claim 10. The combination of Bhattacharjee and Sivanesan teaches all the limitations of parent claim 6, further comprising:
The combination of Bhattacharjee and Sivanesan does not teach Identifying a number of allocable resource blocks (RBs) and a modulation and coding scheme (MCS) based on the PHR,
wherein the TBS available for the primary cell is calculated based on the number of RBs and the MCS.
However, Park from a similar field of endeavor teaches Identifying a number of allocable resource blocks (RBs) and a modulation and coding scheme (MCS) based on the PHR (Park [0026] PHR indicate number of RB and a predetermined MCS),
wherein the TBS available for the primary cell is calculated based on the number of RBs and the MCS (Park [0026] PHR being determined based on a number of RB and a predetermined MCS).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Park and the combined teaching of Bhattacharjee and Sivanesan to determine PHR based on a number of TBS and MCS. Because Park teaches a method of scheduling based on available transmit power thus providing efficient spectrum utilization (Park [0005]).

For claim 15. The combination of Bhattacharjee and Sivanesan teaches all the limitations of parent claim 11, further comprising:
The combination of Bhattacharjee and Sivanesan does not teach Identifying a number of allocable resource blocks (RBs) and a modulation and coding scheme (MCS) based on the PHR,
wherein the TBS available for the primary cell is calculated based on the number of RBs and the MCS.
However, Park from a similar field of endeavor teaches Identifying a number of allocable resource blocks (RBs) and a modulation and coding scheme (MCS) based on the PHR (Park [0026] PHR indicate number of RB and a predetermined MCS),
wherein the TBS available for the primary cell is calculated based on the number of RBs and the MCS (Park [0026] PHR being determined based on a number of RB and a predetermined MCS).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Park and the combined teaching of Bhattacharjee and Sivanesan to determine PHR based on a number of TBS and MCS. Because Park teaches a method of scheduling based on available transmit power thus providing efficient spectrum utilization (Park [0005]).

For claim 20. The combination of Bhattacharjee and Sivanesan teaches all the limitations of parent claim 16, further comprising:
The combination of Bhattacharjee and Sivanesan does not teach Identifying a number of allocable resource blocks (RBs) and a modulation and coding scheme (MCS) based on the PHR,
wherein the TBS available for the primary cell is calculated based on the number of RBs and the MCS.
However, Park from a similar field of endeavor teaches Identifying a number of allocable resource blocks (RBs) and a modulation and coding scheme (MCS) based on the PHR (Park [0026] PHR indicate number of RB and a predetermined MCS),
wherein the TBS available for the primary cell is calculated based on the number of RBs and the MCS (Park [0026] PHR being determined based on a number of RB and a predetermined MCS).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Park and the combined teaching of Bhattacharjee and Sivanesan to determine PHR based on a number of TBS and MCS. Because Park teaches a method of scheduling based on available transmit power thus providing efficient spectrum utilization (Park [0005]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferdowssi et al. (US-PG-PUB 2018/0376491)resources request and allocation.
Axmon et al. (US-PG-PUB 2019/0261444A1) activation of secondary cell for dual connectivity.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412               

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412